DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been considered below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 713 (accommodation groove, see ¶ [0092]) and 724 (cam accommodating space, see ¶ [0093]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 350.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7, 8, and 15, along with dependent claims 9-12, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “wherein the at least one landing member is used as part of the plurality of comb pattern unit members.” Especially in light of claims 3 and 1, upon which claim 4 depends, it is unclear what is meant by this claim language. Claim 1 recites “a housing” and “at least one landing member,” thus implying they are two separate components. Claim 3 recites “wherein the housing comprises a plurality of comb pattern unit members.” Claim 4, however, attempts to say that the landing member and the housing make up the same structure. Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the claimed subject matter, claim 4 is rejected under 35 U.S.C. 112(b). 
Claim 15 recites similar limitations to claim 4. Thus, for at least the reasons provided above with respect to claim 4, claim 15 is also rejected under 35 U.S.C. 112(b).
Claim 7 recites “a support portion of the landing member.” Claim 7 depends on claim 5, which recites “a support portion,” and thus it is unclear whether the “support portion” of claim 7 is intended to mean the same thing as the “support portion” of claim 5. Thus, claim 7, along with dependent claims 10-12, are rejected under 35 U.S.C. 112(b). For purposes of examination, it is assumed that “a support portion” of claim 7 means a different structure than “a support portion” of claim 5. 
Claim 8 recites “wherein the housing comprises an elastic member that presses the landing member in a direction of being matched to an outer face of the housing.” One of ordinary skill in the art would not be able to reasonably ascertain what is meant by “in a direction of being matched to an outer face of the housing.” Thus, claims 8 and 9 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0068224 to Kang et al. (“Kang”)(cited in applicant’s IDS).
Regarding claim 14, Kang discloses an Unmanned Aerial Vehicle (UAV) comprising: a housing (FIGS. 3A-3B); at least one rotor blade arranged in an inner space of the housing (FIGS. 3A-3B); and at least one landing member (11), wherein the at least one landing member serves as part of the housing in a closed position and protrudes from the housing in an open position in a manner that a load of the UAV can be supported during landing (FIGS. 3A-3B; ¶ [0045]).
Regarding claim 15, Kang discloses wherein: the housing comprises a first housing having a convex disc shape and a second housing having a concave disc shape (FIGS. 3A-3B, showing upper and lower portions of housing), the first housing and the second housing comprise a plurality of comb pattern unit members spaced apart by a specific interval in a circumferential direction from respective center portions, and the at least one landing member is used as part of the plurality of comb pattern unit members (FIGS. 3A-3B).
Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent. No. 9,004,401 to Evans et al. (“Evans”).
Regarding claim 1, Evans discloses an Unmanned Aerial Vehicle (UAV)1 comprising a housing (FIGS. 1-3, showing housing, which includes 301); a motor (50) arranged in an inner space of the housing (FIG. 3; Col. 6, lines 53-57); a rotor (306) that is rotated by the motor (Col. 6, lines 53-57) and comprises at least one cam structure (FIG. 3, showing outer protrusion of 306); and at least one landing member (FIG. 1 showing landing member, which includes at least 3, 2, 6, 3, 304) that serves as at least part of the housing and selectively protrudes from the housing depending on interference of the cam structure (FIG. 3; Col. 6, lines 29-52, teaching 304 selectively protrudes from 301 depending on interference of the cam structure).
Regarding claim 2, Evans discloses wherein the rotor (306) and the at least one landing member (304) are disposed to a center portion of the housing (301, FIG. 3), and the cam structure of the rotor allows the at least one landing member to protrude from the housing according to rotational movement of the rotor (FIG. 3; Col. 6, line 29 to Col. 7, line 4, teaching 304 selectively protrudes from 301 depending on rotational movement of rotor).
Regarding claim 5, Evans discloses wherein the at least one landing member comprises: a body (2) having a specific length; a hinge arm (304) constructed at a first end of the body (FIG. 1) and disposed to the housing in a rotatable member (FIG. 3); and a support portion (3) located at a second end of the body facing the hinge arm and in contact with the ground upon landing of the UAV (FIG. 1).
Regarding claim 6, Evans discloses wherein the at least one landing member comprises a cam interlocking portion (303 and space thereunder, FIG. 3) constructed to be interfered by the cam structure according to the rotational movement of the rotor (Col. 6, line 29 to Col. 7, line 4), wherein the cam interlocking portion comprises: a cam accommodating space (space beneath 303, FIG. 3) constructed at one side of the hinge arm to accommodate the cam structure (FIG. 3); and a protrusion portion (3) constructed at a position controlled by the cam structure inside the cam accommodating space (FIG. 3; Col. 6, line 29 to Col. 7, line 4). 
Regarding claim 7, Evans discloses wherein the hinge arm (304) is configured in a manner that a support portion of the landing member (upper portion of 304, FIG. 3) protrudes from the housing by an operation in which the cam structure is inserted to the cam accommodating space to press the protrusion portion in a vertical direction (FIG. 3; Col. 6, line 29 to Col. 7, line 4).
Regarding claim 8, Evans discloses wherein the housing comprises an elastic member (305) that presses the landing member in a direction of being matched to an outer face of the housing (Col. 6, lines 33-36; FIG. 3).
Regarding claim 9, Evans discloses wherein the hinge arm (304) is disposed in a rotatable manner so as to be penetrated by a hinge pin disposed to the center portion (FIG. 3; note: a hinge pin is not positively claimed, and the hinge arm of Evans is so “disposed”), and the elastic member (305) is arranged to be penetrated by the hinge pin, and comprises a coil-type torsion spring that presses the landing member by being supported by the center portion (FIG. 3; Col. 6, line 29 to Col. 7, line 4).
Regarding claim 10, Evans discloses wherein the protrusion portion (303) comprises an inclined portion (vertical side-wall of 303, as shown in FIG. 3) and planar portion (top wall of 303, as shown in FIG. 3) arranged sequentially from a direction in which the cam structure is inserted (FIG. 3). 
Regarding claim 11, Evans discloses wherein the cam accommodating space is narrowed in the direction in which the cam structure is inserted by the inclined portion (FIG. 3; Col. 6, line 29 to Col. 7, line 4).
Regarding claim 12, Evans discloses wherein the cam structure (outer protrusion of 306) comprises an inclined portion and a planar portion in a direction of being inserted to the cam interlocking portion (FIG. 3).
Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101461059 Cho et al. (“Cho”)(cited in applicant’s IDS)(reference is being made to the English translation provided herewith).
Regarding claim 1, Cho discloses an Unmanned Aerial Vehicle (UAV) comprising a housing (11, 13, and members 15 that are connected to 42 (as opposed to the members 15 that are connected to 41, see ¶ [0051]); FIGS. 1-2 (hereinafter “15/42”)); a motor (35) arranged in an inner space of the housing (FIG. 7; ¶ [0031]); a rotor (31) that is rotated by the motor (¶ [0031]) and comprises at least one cam structure (33) and at least one landing member (41 and members 15 that are connected to 41 (hereinafter “15/41”), see FIGS. 1-2)(note: “landing member” is being given its broadest reasonable interpretation, and members 15 operate to help land the UAV) that serves as at least part of the housing and selectively protrudes from the housing depending on interference of the cam structure (FIGS. 1-2; ¶¶ [0054]-[0055]).
Regarding claim 2, Cho discloses wherein the rotor (31) and the at least one landing member (41, 15/41) are disposed to a center portion of the housing (FIGS. 2, 6, 11) and the cam structure (33) of the rotor allows the at least one landing member to protrude from the housing according to rotational movement of the rotor (¶¶ [0054]-[0055], FIGS. 1-3, 6, 11).
Regarding claim 3, Cho discloses wherein the housing comprises a plurality of comb pattern unit members (15/42) spaced apart by a specific interval in a circumferential direction from a center portion of the housing (FIGS. 1-2). 
Regarding claim 4, Cho discloses wherein the at least one landing member (15/41) is used as part of the plurality of comb pattern unit members (FIGS. 1-2; ¶ [0051]).
Regarding claim 13, Cho discloses wherein the at least one landing member (15/41) comprises at least three landing members (FIGS. 1-2), and the at least one landing member is arranged in a circumferential direction to be equiangular from a center portion of the housing (FIGS. 1-2). 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: the preamble does not limit the scope of the claims; claims 1-13 are directed to a landing system for an aircraft, and it makes no difference whether the aircraft is a manned or unmanned aerial vehicle.